



THE AES CORPORATION


AMENDED AND RESTATED


EXECUTIVE SEVERANCE PLAN AND
SUMMARY PLAN DESCRIPTION






1



--------------------------------------------------------------------------------






ARTICLE I
GENERAL PROVISIONS
1.1    Establishment and Purpose.
The purpose of The AES Corporation Amended and Restated Executive Severance Plan
(as may be further amended from time to time, the “Plan”) is to provide certain
severance and welfare benefits, as set forth herein, to the Chief Executive
Officer and other Eligible Executives of The AES Corporation (the “Company”) who
(i) are designated to participate in the Plan by the Board of Directors of the
Company (the “Board”) and/or Administrator, (ii) agree to the terms and
conditions of the Plan as set forth herein, and (iii) are involuntarily
terminated from employment in certain limited circumstances as provided herein.
Please review Article 8 entitled “Plan Amendments” regarding the Company’s
reservation of rights to amend and terminate the Plan.
This document is designed to serve as both the Plan document and the summary
plan description for the Plan. The legal rights and obligations of any person
having an interest in the Plan are determined solely by the provisions of the
Plan, as interpreted by the Administrator.
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Rather, this Plan is intended to be
a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, the benefits
paid by the Plan are not deferred compensation, and no employee shall have a
vested right to such benefits.
1.2    Term.
The Plan shall generally be effective on the Effective Date. This Plan
supersedes any prior severance plans, policies, guidelines, arrangements,
agreements, letters and/or other communication, whether formal or informal,
written or oral sponsored by the Employer and/or entered into by any
representative of the Employer. This Plan represents exclusive severance
benefits provided to certain Eligible Executives, which individuals shall not be
eligible for other benefits provided in other severance plans, policies,
programs, guidelines, arrangements, letters, etc. of the Company.
1.3    Definitions.
Except as may otherwise be specified or as the context may otherwise require,
for purposes of the Plan, the following terms shall have the respective meanings
ascribed thereto, or as set forth on a Benefit Schedule to the Plan.
“Administrator” means the Compensation Committee of the Board or such other
committee or persons designated by the Board and/or Compensation Committee to
assume duties of the Administrator.
“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Section 414(b) of the Code) which includes
the Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company; any
organization (whether or not incorporated) which is a member of an


1



--------------------------------------------------------------------------------




affiliated service group (as defined in Section 414(m) of the Code) which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.
“Annual Compensation” means a Participant’s annualized base salary as in effect
as of the Participant’s Termination Date. Unless otherwise provided on a Benefit
Schedule, Annual Compensation shall: (i) include: pre-tax employee contributions
under any qualified defined contribution retirement plan, salary deferrals under
any unfunded nonqualified deferred compensation plan, amounts deferred under a
flexible spending account established pursuant to Section 125 of the Code, and
deductions from base salary to pay premiums for any health, welfare, or
insurance plans; and (ii) exclude: any amounts contributed by the Employer to
any plan established pursuant to Section 125 of the Code, bonuses, annual
incentive payments, long-term incentive awards (including, but not limited to,
stock options, restricted stock and performance unit awards), and any other form
of supplemental compensation.
“Benefit Schedule” means any schedule attached to the Plan which sets forth the
benefits of specified Participants, as approved by the Board and updated by the
Administrator from time to time.
“Bonus” means a Participant’s annual target bonus compensation as established by
the Employer and in effect on the Participant’s Termination Date.
“Cause” means, except as otherwise provided in a Benefit Schedule, Separation
From Service by action of the Employer, or resignation in lieu of such
Separation From Service, on account of the Participant’s dishonesty;
insubordination; continued and repeated failure to perform the Participant’s
assigned duties or willful misconduct in the performance of such duties;
intentionally engaging in unsatisfactory job performance; failing to make a good
faith effort to bring unsatisfactory job performance to an acceptable level;
violation of the Employer’s policies, procedures, work rules or recognized
standards of behavior; misconduct related to the Participant’s employment; or a
charge, indictment or conviction of, or a plea of guilty or nolo contendere to,
a felony, whether or not in connection with the performance by the Participant
of his or her duties or obligations to the Employer.
“Change in Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any Person or group (as that term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of Persons,
(ii) a Person or group (as so defined) of Persons (other than Management of the
Company on the date of the most recent adoption of the 2003 Long Term
Compensation Plan (or successor plan) by the Company's stockholders or their
“affiliates” (as defined below)) shall have become the “beneficial owner” of
more than 35% of the outstanding voting stock of the Company, (iii) during any
one-year period, individuals who at the beginning of such period constitute the
Board (together with any new Director whose election or nomination was approved
by a majority of the Directors then in office who were either Directors at the
beginning of such period or who were previously so approved, but excluding under
all circumstances any such new Director whose initial assumption of office
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of any
individual, corporation, partnership or other entity or group, including through
the use of proxy access procedures as may be provided in the Company’s bylaws)
cease to constitute a majority of the Board, or (iv) the consummation of a
merger, consolidation, business combination or similar transaction involving the


2



--------------------------------------------------------------------------------




Company unless securities representing 65% or more of the then outstanding
voting stock of the corporation resulting from such transaction are held
subsequent to such transaction by the Person or Persons who were the “beneficial
owners” (as defined below) of the outstanding voting stock of the Company
immediately prior to such transaction in substantially the same proportions as
their ownership immediately prior to such transaction. Notwithstanding the
foregoing or any provision to the contrary, if a payment under this Plan is
subject to Section 409A (and not excepted therefrom) and a Change in Control
affects the time or schedule for such payment, the foregoing definition of
Change in Control shall be interpreted, administered and construed in a manner
necessary to ensure that the occurrence of any such event shall result in a
Change in Control only if such event qualifies as a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation, as applicable, within the
meaning of Treas. Reg. § 1.409A-3(i)(5). For purposes of this definition, (i)
“beneficial owner(s)” shall have the meaning set forth in Rule 13d-3 of the
Exchange Act and (ii) "affiliate" means: (A) any Subsidiary of the Company; (B)
any entity or Person or group of Persons that, directly or through one or more
intermediaries, is controlled by the Company; and (C) any entity or Person or
group of Persons in which the Company has a significant equity interest, as
determined by the Compensation Committee, including any “affiliates” which
become such after the adoption of this Plan.
“Chief Executive Officer” means the Chief Executive Officer of the Company who
also is an Eligible Executive.
“COBRA Coverage” means medical, dental and vision coverage which is required to
be offered to terminated employees under Section 4980B of the Code and Section
606 of ERISA; provided, however, that no provision of this Plan shall be
construed to require the Employer to contribute on behalf of a Participant
towards continuation coverage for a health spending account.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” or “AES” means The AES Corporation, a Delaware corporation, or any
successor thereto.
“Compensation Committee” means the Compensation Committee of the Board.
“Director” means a member of the Board.
“Disability” or “Disability Termination” means, except as otherwise provided in
a Benefit Schedule, a Separation From Service: (a) on account of the
Participant’s failure to return to full-time employment following exhaustion of
short-term disability benefits provided by the Employer; (b) following the date
the Participant is determined to be eligible for: (i) long-term disability
benefits under any long-term disability insurance policy or plan maintained by
the Employer; or (ii) disability pension or retirement benefits under any
qualified retirement plan maintained by the Employer; or (c) due to a physical
or mental condition that substantially restricts the Participant’s ability to
perform his or her usual duties, as determined by the Employer.
“Effective Date” means as originally effective on October 6, 2011, and as last
amended on July 14, 2017.
“Eligible Executive” means any Employee of the Employer who: (i) is not an
Ineligible Executive (within the meaning of Section 2.2); (ii) has completed one
Year-of-Service as a full-time


3



--------------------------------------------------------------------------------




Employee (except as otherwise approved by the Administrator or the Board); (iii)
has been designated by the Administrator or the Board as a Participant in the
Plan; and (iv) has executed the document set forth on Exhibit A, thereby
understanding and agreeing to be bound by all of the terms and conditions set
forth in the Plan and Benefit Schedule. An “Eligible Executive” may include
Executive Officers and the Chief Executive Officer.
“Employee” means any person who is employed by the Company or a Subsidiary as a
common law employee and is listed as an employee on the U.S. payroll records of
the Employer as a full-time employee. Any person hired by the Employer as a
consultant or independent contractor and any other individual whom the Employer
does not treat as its employee for federal income tax purposes shall not be an
Employee for purposes of this Plan, even if it is subsequently determined by a
court or administrative agency that such individual should be, or should have
been, properly classified as a common law employee of the Employer.
“Employer” means the Company and any Affiliated Employer that participates in
the Plan with the consent of the Company. The Administrator shall maintain a
list of participating Employers.
“Executive” or “Executive Officer” means an executive officer of the Company, as
defined under Rule 3b-7 of the Exchange Act, or was otherwise approved as an
officer by the Board and/or Compensation Committee.
“Good Reason” or “Good Reason Termination” has the meaning set forth in the
applicable Benefit Schedule.
“Ineligible Termination” means, except as otherwise provided in a Benefit
Schedule, a Participant’s Separation From Service on account of:
•
The Participant’s voluntary resignation, including, but not limited to, the
Participant’s unilateral Separation From Service at any time prior to the
Termination Date established by the Employer, other than for Good Reason;

•
Any Separation From Service that the Employer determines (either before or after
the Separation From Service and whether or not any notice is given to the
Participant) the payment of benefits under the Plan in connection with such
Separation From Service would be inconsistent with the intent and purposes of
the Plan;

•
A Separation From Service in connection with a Participant’s failure to return
to work immediately following the conclusion of an approved leave-of-absence;

•
A Separation From Service for, or on account of, Cause;

•
A Disability Termination;

•
The Participant’s death;



4



--------------------------------------------------------------------------------




•
The Participant declines to accept a New Job Position offered by the Employer
that is located equal to or less than 50 miles of the Participant’s
then-assigned work site of the Employer;

•
The Sale of Business Rule set forth in Section 2.3 herein; or

•
The voluntary transfer of employment from the Participant’s Employer to another
AES related entity, irrespective of whether the Participant is required to
relocate or whether the AES related entity qualifies as an Affiliated Employer.

“Involuntary Termination” means a Participant’s involuntary Separation From
Service that is (i) not an Ineligible Termination and (ii) by action of the
Employer on account of:
•
Reduction-in-force that eliminates the Participant’s existing job position;

•
Permanent job elimination of the Participant;

•
The restructuring or reorganization of a business unit, division, department or
other segment, which directly affects the Participant;

•
Termination by Mutual Consent; or

•
The Participant declines to accept a New Job Position offered by the Employer
that requires the Participant to relocate to a work site location that is
located greater than 50 miles from the Participant’s then-assigned work site of
the Employer; provided, however, that except as provided in Section 2.3 or in
connection with a Separation From Service following a Change in Control, a
Participant who is an Executive shall not incur an Involuntary Termination if
such Participant declines a New Job Position (regardless of its location) at a
time when the Participant’s existing job position is being eliminated.

“New Job Position” means: (i) with respect to a Participant who has demonstrated
inadequate or unsatisfactory performance, as determined by the Employer, any job
position offered by the Employer; or (ii) with respect to all other
Participants, a full-time job position offered by the Employer that does not
result in a reduction of the Participant’s Annual Compensation.
“Participant” means an Eligible Executive who: (i) is designated to participate
in the Plan by the Administrator and/or the Board and (ii) satisfies all of the
terms and conditions specified in this Plan.
“Person” means any individual, corporation, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or
political subdivision thereof.
“Plan” means The AES Corporation Amended and Restated Executive Severance Plan
as set forth herein, and as the same may from time to time be amended.
“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.


5



--------------------------------------------------------------------------------




“Separation From Service” shall mean a Participant’s termination of employment
with the Company and all of its controlled group members within the meaning of
Section 409A of the Code. For purposes hereof, the determination of controlled
group members shall be made pursuant to the provisions of Section 414(b) and
414(c) of the Code; provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in Section
1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2; provided,
further, where legitimate business reasons exist (within the meaning of Treas.
Reg. § 1.409A-1(h)(3)), the language “at least 20 percent” shall be used instead
of “at least 80 percent” in each place it appears. Whether a Participant has a
Separation From Service will be determined based on all of the facts and
circumstances and in accordance with the guidance issued under Section 409A.
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.
“Subsidiary” means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of directors, or other governing group
having functions similar to a board of directors, as determined by the Company.
“Termination by Mutual Consent” means an involuntary Separation From Service
pursuant to which the Company agrees, in its sole discretion, that benefits are
payable under this Plan.
“Termination Date” means the date of the Eligible Executive’s Separation From
Service (or scheduled date of Separation From Service, as applicable).
“Year-of-Service” means each twelve-month period measured from the Participant’s
first day of employment with an Employer, as reduced to reflect breaks in
service and/or services performed during such period the Participant was
otherwise ineligible to participate in the Plan, as determined under the rules
promulgated by the Administrator. Service with a predecessor employer (that was
not an Affiliated Employer) shall be recognized to the extent such service is
recognized under The AES Corporation Retirement Savings Plan. Service shall also
include services performed prior to the effective date of the Plan. In the event
a Participant’s Separation From Service and the Participant is subsequently
reemployed by the Employer, the Participant’s service for calculation of any
severance benefits under Article IV of the Plan shall be based only upon the
Participant’s service credited since the most recent starting date of employment
with the Employer.
ARTICLE II    
PARTICIPATION AND ELIGIBILITY
2.1    Eligibility.
A Participant shall, upon execution of the release in the form specified in
Article III of this Plan in the time and manner set forth in Section 3.1 of the
Plan, be eligible for the severance benefits provided under Article IV of this
Plan if such Participant’s Separation From Service is by reason of an
Involuntary Termination or Good Reason Termination, as applicable. A Participant
who fails to execute the release in the time and manner set forth in Section 3.1
or who subsequently revokes execution of the release in accordance with its
terms shall not be entitled to receive benefits under this Plan.


6



--------------------------------------------------------------------------------




2.2    Ineligible Executives. Notwithstanding any provision of this Plan to the
contrary, no individual shall be eligible to participate in the Plan unless so
designated by the Board and/or the Administrator.
2.3    Sale of Business Rule.
A Participant shall not be eligible for benefits under the Plan if the
Participant’s Separation From Service is in connection with the sale of the
stock or other ownership interests of the Employer or other related entity, or
the sale, lease, or other transfer of the assets, products, services or
operations of the Employer or other related entity to another organization if
either of the following occurs:
•
The Participant is employed by the new organization immediately following the
sale, transfer or lease or is so employed within a time period specified in an
agreement between the Employer and the new organizations; or

•
The Employer terminates the employment of a Participant who did not accept an
offer of employment from the new organization when the new organization offered
a compensation and benefits package that was, in the aggregate, generally
comparable to the compensation and benefits provided by the Employer; provided
that such Participant was not required to relocate to a work site location that
is located greater than 50 miles from the Participant’s then-assigned work site
of the Employer.

Notwithstanding the foregoing, this Section 2.3 shall not apply if a
Participant’s Separation From Service occurs in connection with a Change of
Control and, as such, any such Separation From Service will not be an Ineligible
Termination solely on the basis of the Sale of Business Rule.
ARTICLE III    
RELEASES
3.1    Release.
Notwithstanding anything in this Plan to the contrary, no benefits of any sort
or nature (other than as provided in Section 3.3) shall be due or paid under
this Plan to any Participant unless the Participant executes a written release
and covenant not to sue, in form and substance satisfactory to the Employer, in
its sole discretion, within the time stated in the release; provided, however,
that in all cases such release must become final, binding and irrevocable within
sixty (60) days following the Participant’s Termination Date. The written
release shall waive any and all claims against the Employer and all related
parties including, but not limited to, claims arising out of the Participant’s
employment by the Employer, the Participant’s Separation From Service and claims
relating to the benefits paid under this Plan. At the sole discretion of the
Employer, the release also may include such noncompetition, nonsolicitation and
nondisclosure provisions as the Employer considers necessary or appropriate, in
addition to the provisions set forth in Article V of this Plan.
3.2    Revocation.
The release described in Section 3.1 must be executed and binding on the
Participant within the timeframe specified by the Company before benefits are
due or paid. A Participant who


7



--------------------------------------------------------------------------------




revokes execution of the release in accordance with the terms of the release
shall not be entitled to receive benefits under the Plan.
3.3    Outplacement Services.
Notwithstanding the foregoing provisions of this Article III, the Outplacement
Services set forth under Section 4.3 herein may or may not be provided, at the
discretion of the Employer, to a Participant prior to the execution of a release
under this Plan.
ARTICLE IV    
SEVERANCE BENEFITS
4.1    Separation Payment.
4.1.1    A Participant shall be entitled to receive a separation payment as set
forth on the applicable Benefit Schedule. Except as otherwise provided in a
Benefit Schedule, the separation payment shall be paid at least monthly in
substantially equal installments as salary continuation in accordance with the
Employer’s established payroll policies and practices over the same time period
upon which the separation payment is based, which shall be set forth in the
Benefit Schedule. The separation payments will commence on the Employer’s next
normal pay date occurring after the date the Participant’s release becomes
final, binding and irrevocable.
4.1.2    For purposes of Section 409A: (i) the right to salary continuation
installment payments under Section 4.1.1 shall be treated as the right to a
series of separate payments; and (ii) a payment shall be treated as made on the
scheduled payment date if such payment is made at such date or a later date in
the same calendar year or, if later, by the 15th day of the third calendar month
following the scheduled payment date. A Participant shall have no right to
designate the date of any payment under the Plan. For purposes of the Plan, each
salary continuation installment payment in Section 4.1.1 is intended to be
excepted from Section 409A to the maximum extent provided under Section 409A as
follows: (i) each salary continuation installment payment that is scheduled to
be made on or before March 15th of the calendar year following the calendar year
containing the Termination Date is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); and (ii) each
salary continuation installment payment that is not otherwise excepted under the
short-term deferral exception is intended to be excepted under the involuntary
pay exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii).
4.2    Continuation of Certain Welfare Benefits.
4.2.1    Medical/Dental/Vision. For the period set forth below in Section 4.2.3
and beginning in the calendar month following the calendar month in which the
Termination Date occurs, the Participant shall be eligible to participate in the
Employer’s medical, dental and vision employee welfare benefit plans applicable
to the Participant on his or her Termination Date. To receive such benefits, the
Participant must properly enroll in COBRA coverage, and must also pay such
premiums and other costs for such coverage as generally applicable to the
Employer’s active employees. The Employer will continue to pay its share of the
applicable premiums under the medical, dental and vision plans for the same
level and type of coverage in which the Participant is enrolled as of the
Termination Date.
Except as provided in a Benefit Schedule to the Plan, if a Participant has
elected the “no benefit coverage” option under the medical, dental or vision
plans as of his or her actual Termination


8



--------------------------------------------------------------------------------




Date, the Participant shall not be entitled to continuation coverage or cash in
lieu thereof. Following expiration of coverage under this Section 4.2.1, a
Participant may, to the extent eligible, continue to participate in such plans
for the remainder of the COBRA continuation period, if any.
4.2.2    Concurrent COBRA Period. The continuation period for medical, dental
and vision coverage under this Plan shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan. The
continuation period will be deemed to commence on the first day of the calendar
month following the month in which the Termination Date falls. Notwithstanding
the foregoing, COBRA Coverage will only be available if the Participant is
eligible for and timely elects COBRA Coverage, and timely remits payment of the
premiums for COBRA Coverage.
4.2.3    Length of Benefits. Except as provided in a Benefit Schedule, benefits
under this Section 4.2 shall be for the same time period upon which the
separation payment was based; provided, however that in no event will the time
period exceed 18 months.
4.2.4    Implications of Section 409A. Post-termination medical benefits are
intended to be excepted from Section 409A under the medical benefits exceptions
as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B).
4.3    Outplacement Services.
As set forth on the applicable Benefit Schedule, a Participant shall be eligible
for such outplacement services typically provided to employees of the same job
classification or level. Outplacement services may be provided by an independent
agency or by the Employer. Notwithstanding the foregoing, the availability,
duration, and appropriateness of outplacement services shall be determined by
the Administrator in its sole discretion; provided, however, that outplacement
expenses must be reasonable, must be actually incurred by the Participant and
may not extend beyond the December 31 of the second calendar year following the
calendar year in which the Termination Date occurred (or such shorter period as
specified by the Employer). Any such reimbursement shall be as soon as
administratively feasible, but in no event later than December 31st of the third
calendar year following the calendar year in which the Termination Date
occurred. Post-termination outplacement benefits are intended to be excepted
from Section 409A under the separation payment benefits exceptions as specified
in Treas. Reg. § 1.409A-1(b)(9)(v)(A).
4.4    Bonus Compensation.
As set forth on the applicable Benefit Schedule and subject to any deferral
election that the Participant has made with respect to such amounts, a
Participant will be eligible for (i) a prorated Bonus; and (ii) any accrued but
unpaid bonus compensation for completed performance periods. The prorated Bonus
specified in Section 4.4(i) will be prorated based on the amount of time the
Participant was actively at work on a full-time basis in the calendar year in
which the Participant’s Termination Date falls, and will be paid within the
applicable 2½ month period specified in Treas. Reg. § 1.409A-1(b)(4). The bonus
compensation specified in Section 4.4(ii) shall be paid no later than the time
that such amounts are paid to similarly situated employees in accordance with
the applicable plan terms. Notwithstanding the foregoing, with respect to
bonuses paid in accordance with the terms of The AES Corporation Performance
Incentive Plan (or any successor plan, the “Performance Incentive Plan”), any


9



--------------------------------------------------------------------------------




such bonus compensation shall be paid only to the extent earned in accordance
with the terms of the Performance Incentive Plan and on the payment date
specified therein.
4.5    Enhanced Benefits.
In the event a Participant is Involuntarily Terminated or terminates for Good
Reason within two years following a Change in Control, a Participant shall
receive a separation payment under Section 4.1 and medical/dental/vision
benefits under Section 4.2 as set forth in a Benefit Schedule. Notwithstanding
the foregoing, unless otherwise specifically provided in the Benefit Schedule,
the time period for medical/dental/vision benefits set forth in Section 4.2 will
never exceed eighteen (18) months, as described in Section 4.2.3.
4.6    Delay in Payment.
Notwithstanding any provision of this Plan to the contrary, to the extent that a
payment hereunder is subject to Section 409A (and not excepted therefrom), such
payment shall be delayed for a period of six (6) months after the Termination
Date (or, if earlier, the death of the Participant) for any Participant that is
a Specified Employee. Any payment that would otherwise have been due or owing
during such six (6)-month period will be paid on the first business day of the
seventh month following the Separation From Service.
ARTICLE V    
CONFIDENTIALITY, COVENANT NOT TO COMPETE, NON-SOLICITATION AND NON-DISPARAGEMENT
PROVISIONS
5.1    General Provisions.
As a condition of participation in the Plan, the Participant agrees that
restrictions on his or her activities during and after employment are necessary
to protect the goodwill, Confidential Information (as defined below) and other
legitimate interests of the Company and its Subsidiaries, and that the agreed
restrictions set forth below will not deprive the Participant of the ability to
earn a livelihood.
5.2    Confidential Information.
(a)The Participant acknowledges that the Company and its Subsidiaries
continually develop Confidential Information (as defined in Section 5.5(d),
below), that Participant may develop Confidential Information for the Company or
its Subsidiaries, and that the Participant may learn of Confidential Information
during the course of his or her employment. Subject to Section 5.2(b) hereof,
the Participant will comply with the policies and procedures of the Company and
its Subsidiaries for protecting Confidential Information and shall not disclose
to any person (except as required by applicable law or legal process or for the
proper performance of his or her duties and responsibilities to the Company and
its Subsidiaries, or in connection with any litigation between the Company and
the Participant (provided that the Company shall be afforded a reasonable
opportunity in each case to obtain a protective order)), or use for his or her
own benefit or gain, any Confidential Information obtained by the Participant
incident to his or her employment or other association with the Company or any
of its Subsidiaries. The Participant understands that this restriction shall
continue to apply after his or her employment terminates, regardless of the
reason for such termination. All documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
the Company or its Subsidiaries and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared


10



--------------------------------------------------------------------------------




by the Participant, shall be the sole and exclusive property of the Company and
its Subsidiaries. The Participant shall safeguard all Documents and shall
surrender to the Company at the time employment terminates, or at such earlier
time or times as the Board or its designee may specify, all Documents then in
Participant’s possession or control.
(b)Nothing in the Plan, including this Article V, is intended to preclude or
limit a Participant from communicating with, responding to inquiries from,
volunteering information to, or providing testimony before any federal, state or
local government legislature, agency, or commission, or any self-regulatory
organization, with respect to suspected violations of law, including the
Securities and Exchange Commission, Financial Industry Regulatory Authority or
New York Stock Exchange (or any other national exchange on which the shares of
the Company’s common stock are listed). Participant understands and agrees that
he or she is not required to contact or receive consent from the Company and/or
its Subsidiaries before engaging in such communications with any such
authorities; provided, however, that Participant (x) must inform such authority
that the information provided is confidential and (y) may not provide
Confidential Information that is protected from disclosure by the
attorney-client privilege or attorney work-product doctrine, except as is
expressly permitted by law.
5.3    Noncompete/Nonsolicit Provisions.
Except in the event of a Change in Control, while Participant is in the
employment of the Company and for a period of twelve months thereafter, or
during such other period specified in the Benefit Schedule for the Participant,
after a termination of Participant's employment with the Company (the
“Non-Competition Period”), Participant shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, engage in Competitive Activity (as defined below). For purposes of
this Plan, “Competitive Activity” means any activity that is (i) directly or
indirectly competitive with the business of the Company or any of its
Subsidiaries, as conducted or which has been proposed by management to be
conducted within six (6) months prior to termination of Participant’s employment
and (ii) conducted in the geographic areas in which the Company or any of its
Subsidiaries operate upon Participant’s Separation From Service date.
Competitive Activity also includes, without limitation, accepting employment or
a consulting position with any person who is, or at any time within twelve (12)
months prior to termination of Participant’s employment has been, a licensee of
the Company or any of its Subsidiaries. For the purposes of this Article V, the
business of the Company and its Subsidiaries, as currently conducted, consists
of the generation, sale, supply, storage or distribution of electricity.
Participant agrees that during the Non-Competition Period, Participant will not,
either directly or through any agent or employee, Solicit (as defined in Section
5.5(d), below) any employee of the Company or any of its Subsidiaries to
terminate his or her relationship with the Company or any of its Subsidiaries or
to apply for or accept employment with any enterprise engaged in Competitive
Activity with the Company, or Solicit any customer, supplier, licensee or vendor
of the Company or any of its Subsidiaries to terminate or materially modify its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts or could conduct
with the Company or any of its Subsidiaries.
5.4    Nondisparagement.
Following any termination of the Participant's employment, (i) the Participant
shall not make statements or representations, otherwise communicate, directly or
indirectly, in writing, orally, or


11



--------------------------------------------------------------------------------




otherwise, or take any action which may, directly or indirectly, disparage or be
damaging to the Company or any if its Subsidiaries or affiliates or their
respective former or current officers, directors, employees, advisors,
businesses or reputations, (ii) the Company shall instruct its Board members and
senior management to not make statements or representations, otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Participant or his or her reputation. Nothing in this paragraph is intended to
undermine any obligations the Participant or the Company may have to comply with
applicable law, or prohibit the Participant or the Company from providing
truthful testimony or information pursuant to subpoena, court order, discovery
demand or similar legal process, or truthfully responding to lawful inquiries by
any governmental or regulatory entity.
5.5    Miscellaneous.
(a)Nothing in this Article V shall prevent Participant, during the
Non-Competition Period and following Separation From Service, from acquiring or
holding, solely as an investment, publicly traded securities of any competitor
corporation so long as such securities do not, in the aggregate, constitute more
than 3% of the outstanding voting securities of such corporation.
(b)The Participant agrees that all inventions, improvements, discoveries,
patents, trade concepts and copyrightable materials made, conceived or developed
by the Participant, in respect of the business of the Company and/or its
Subsidiaries, either singly or in collaboration with others, shall be the sole
and exclusive property of the Company and/or its Subsidiaries.
(c)Without limiting the foregoing, it is understood that the Company shall not
be obligated to make any of the payments or to provide for any of the benefits
specified in Article IV or on a Benefit Schedule hereof in connection with the
termination of a Participant’s employment, and shall be entitled to recoup the
pro rata portion of any such payments and of the value of any such benefits
previously provided to Participant in the event of a material breach by the
Participant of the provisions of this Article V (such pro ration to be
determined as a fraction, the numerator of which is the number of days from such
breach to the first anniversary of the date on which the Participant terminates
employment and the denominator of which is 365), which breach continues without
having been cured within fifteen (15) days after written notice to the
Participant specifying the breach in reasonable detail.
(d)Definitions. For purposes of this Article V, the following definitions shall
apply:
(i)    “Confidential Information” means any and all information of the Company
and its Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information not readily available to the public, which, if disclosed by
the Company or its Subsidiaries could reasonably be of benefit to such person or
business in competing with or doing business with the Company. Confidential
Information includes, without limitation, such information relating to (A) the
development, research, testing, manufacturing, operational processes, marketing
and financial activities, including costs, profits and sales, of the Company and
its Subsidiaries, (B) the costs, sources of supply, financial performance and
strategic plans of the Company and its Subsidiaries, (C) the identity and
special needs of the customers and suppliers of the Company and its Subsidiaries
and (D) the people and organizations with whom the Company and its Subsidiaries
have business relationships and those relationships. Confidential Information
also includes comparable information that the Company or any of its Subsidiaries
have received belonging to others or which was received by the Company or any of
its Subsidiaries with an agreement by the Company that it


12



--------------------------------------------------------------------------------




would not be disclosed. Confidential Information does not include information
which (1) is or becomes available to the public generally (other than as a
result of a disclosure by the Participant), (2) was within the Participant's
possession prior to it being furnished to the Participant by or on behalf of the
Company, provided that the source of such information was not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information, (3) becomes available to the Participant on a nonconfidential
basis from a source other than the Company, provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information, or (4) was independently developed the Participant
without reference to the Confidential Information.
(ii)    “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, with respect to any action.


ARTICLE VI    
PLAN ADMINISTRATION
6.1    Operation of the Plan.
The Administrator shall be the named fiduciary responsible for carrying out the
provisions of the Plan and for purposes of ERISA. The Administrator may delegate
any and all of its powers and responsibilities hereunder or appoint agents to
carry out such responsibilities, and any such delegation or appointment may be
rescinded at any time. The Administrator shall establish the terms and
conditions under which any such agents serve. The Administrator shall have the
full and absolute authority to employ and rely on such legal counsel, actuaries
and accountants (which may also be those of the Employer) as it may deem
advisable to assist in the administration of the Plan.
6.2    Administration of the Plan.
To the extent that the Administrator, in its sole discretion, deems necessary or
desirable, the Administrator may establish rules for the administration of the
Plan, prescribe appropriate forms, and adopt procedures for handling claims and
the denial of claims. The Administrator shall have the exclusive authority and
discretion to interpret, construe, and administer the provisions of the Plan and
to decide all questions concerning the Plan and its administration. Without
limiting the foregoing, the Administrator shall have the authority to determine
eligibility for, and the amount of any benefits due to, a Participant in
accordance with this Plan and the applicable Benefit Schedule, and, in
connection with the foregoing, to make factual determinations, correct
deficiencies, and supply omissions, including resolving any ambiguity or
uncertainty arising under or existing in the terms and provisions of the Plan or
any Benefit Schedule. Any and all such determinations of the Administrator shall
be final, conclusive, and binding on the Employer, the Participant, and any and
all interested parties.
A termination of a Participant’s employment with the Company and any Affiliated
Employer, except as expressly provided herein, shall automatically, with no
further act of the Company or any Affiliated Employer, terminate any right of
such Participant to participate in, or receive any benefits under, the Plan.


13



--------------------------------------------------------------------------------




6.3    Funding.
The Plan shall be unfunded and all payments hereunder and expenses incurred in
connection with this Plan shall be paid from the general assets of the Employer.
Benefits will be paid directly by the Employer employing the Participant, and no
other Employer or Affiliated Employer will be responsible for any benefits
hereunder.
6.4    Code Section 409A.
Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan will be
administered, interpreted and construed in a manner necessary to comply with
Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). With respect to
payments subject to Section 409A of the Code: (i) it is intended that
distribution events authorized under the Plan qualify as permissible
distribution events for purposes of Section 409A of the Code; and (ii) the
Company and each Employer reserve the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of the Plan to the contrary, in no event shall the
Administrator, the Company, an Affiliated Employer or Subsidiary (or their
employees, officers, directors or affiliates) have any liability to any
Participant (or any other person) due to the failure of the Plan to satisfy the
requirements of Section 409A or any other applicable law.
ARTICLE VII    
CLAIMS
7.1    General.
Except as otherwise provided in a Benefit Schedule relating to notice periods,
if a Participant believes that he or she is eligible for benefits under the Plan
and has not been so notified, a Participant should submit a written request for
benefits to the Administrator. Any claim for benefits must be made within six
months of the Participant’s Termination Date, or the Participant will be forever
barred from pursuing a claim. For purposes of this Article VI, a Participant
making a claim for benefits under the Plan shall be referred to as a “claimant.”
The claimant shall file the claim with and in the manner prescribed by the
Administrator. The Administrator shall make the initial determination concerning
rights to and amount of benefits payable under this Plan.
7.2    Claim Evaluation.
A properly filed claim will be evaluated and the claimant will be notified of
the approval or the denial of the claim within ninety (90) days after the
receipt of the claim, unless special circumstances require an extension of time
for processing. Written notice of the extension will be furnished to the
claimant prior to the expiration of the initial ninety-day (90-day) period, and
will specify the special circumstances requiring an extension and the date by
which a decision will be reached (provided the claim evaluation will be
completed within one hundred and twenty (120) days after the date the claim was
filed).






14



--------------------------------------------------------------------------------




7.3    Notice of Disposition.
A claimant will be given a written notice in which the claimant will be advised
as to whether the claim is granted or denied, in whole or in part. If a claim is
denied, in whole or in part the notice will contain: (i) the specific reasons
for the denial; (ii) references to pertinent Plan provisions upon which the
denial is based; (iii) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary; and (iv) the claimant’s rights to seek review of the
denial.
7.4    Appeals.
If a claim is denied, in whole or in part, the claimant, or his duly authorized
representative, has the right to (i) request that the Administrator review the
denial, (ii) review pertinent documents, and (iii) submit issues and comments in
writing, provided that the claimant files a written appeal with the
Administrator within sixty (60) days after the date the claimant received
written notice of the denial. Within sixty (60) days after an appeal is
received, the review will be made and the claimant will be advised in writing of
the decision, unless special circumstances require an extension of time for
reviewing the appeal, in which case the claimant will be given written notice
within the initial sixty-day (60-day) period specifying the reasons for the
extension and when the review will be completed (provided the review will be
completed within one hundred and twenty (120) days after the date the appeal was
filed). The decision on appeal will be forwarded to the claimant in writing and
will include specific reasons for the decision and references to the Plan
provisions upon which the decision is based. A decision on appeal will be final
and binding on all persons for all purposes. If a claimant’s claim for benefits
is denied in whole or in part, the claimant may file suit in a state or federal
court.
Notwithstanding the aforementioned, before the claimant may file suit in a state
or federal court, the claimant must exhaust the Plan’s administrative claims
procedure set forth in this Article VI. If any such state or federal judicial or
administrative proceeding is undertaken, the evidence presented will be strictly
limited to the evidence timely presented to the Administrator. In addition, any
such state or federal judicial or administrative proceeding must be filed within
six (6) months after the Administrator’s final decision. Any such state or
federal judicial or administrative proceeding relating to this Plan shall only
be brought in the Circuit Court for Arlington County, Virginia or in the United
States District Court for the Eastern District of Virginia, Alexandria Division.
If any such action or proceeding is brought in any other location, then the
filing party expressly consents to the transfer of such action to the Circuit
Court for Arlington County, Virginia or the United States District Court for the
Eastern District of Virginia, Alexandria Division. Nothing in this clause shall
be deemed to prevent any party from removing an action or proceeding to enforce
or interpret this Plan from the Circuit Court for Arlington County, Virginia to
the United States District Court for the Eastern District of Virginia,
Alexandria Division.
ARTICLE VIII    
PLAN AMENDMENTS
8.1    Amendment Authority.
The Board may, at any time and in its sole discretion, amend, modify or
terminate the Plan, including any Benefit Schedule, as the Board, in its
judgment shall deem necessary or advisable; provided, however, that except as
provided in Section 8.2, no such amendment, modification or


15



--------------------------------------------------------------------------------




termination shall be effective until twelve (12) months (the “12-Month Period”)
following the adoption of such amendment, modification or termination of the
Plan, without the express written consent of the affected Participant(s).
The Board may delegate its amendment authority to the Administrator or such
other persons as the Board considers appropriate. Notwithstanding the foregoing
or any provision of the Plan to the contrary, the Board (or its designee) may at
any time (in its sole discretion and without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan or take any
other action, to the extent necessary or advisable, to conform the provisions of
the Plan with Section 409A of the Code, the regulations issued thereunder or an
exception thereto, regardless of whether such modification, amendment or
termination of this Plan or other action shall adversely affect the rights of a
Participant under the Plan. Termination of this Plan shall not be a distribution
event under the Plan unless otherwise permitted under Section 409A.
8.2    Change in Control.
Notwithstanding any other provision of the Plan to the contrary, any amendment,
modification or termination of the Plan (including, without limitation, this
Section 8.2) as applied to any particular Participant, following a Change in
Control, shall not be effective for twenty-four (24) months after the adoption
of such amendment, modification or termination of the Plan; provided, further
that, if a Change in Control occurs within the 12-Month Period, such amendment,
modification or termination of the Plan shall not be effective for twenty-four
(24) months after the Change in Control without the express written consent of
such affected Participant(s), except in the event the Board or its designee
determines to amend the Plan in order to conform the provisions of the Plan
with Section 409A, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment, or termination of the Plan
shall adversely affect the rights of a Participant under the Plan.
ARTICLE IX    
MISCELLANEOUS
9.1    Plan Document.
To the extent any other written communication to a Participant conflicts with
this Plan, the Plan document shall control.
9.2    Impact on Other Benefits.
Except as otherwise provided herein, any amounts paid to a Participant under
this Plan shall have no effect on the Participant’s rights or benefits under any
other employee benefit plan sponsored by the Employer; provided, however, that
in no event shall any Participant be entitled to any payment or benefit under
the Plan which duplicates a payment or benefit received or receivable by the
Participant under any severance plan, policy, guideline, arrangement, agreement,
letter and/or other communication, whether formal or informal, written or oral
sponsored by the Employer or an affiliate thereof and/or entered into by any
representative of the Employer and/or any affiliate thereof. Further, any such
amounts shall not be used to determine eligibility for or the amount of any
benefit under any employee benefit plan, policy, or arrangement sponsored by the
Employer or any affiliate thereof.




16



--------------------------------------------------------------------------------




9.3    Tax Withholding.
The Employer shall have the right to withhold from any benefits payable under
the Plan or any other wages payable to a Participant an amount sufficient to
satisfy federal, state and local tax withholding requirements, if any, arising
from or in connection with the Participant’s receipt of benefits under the Plan.
9.4    No Employment or Service Rights.
Nothing contained in the Plan shall confer upon any Employee any right with
respect to continued employment with the Employer, nor shall the Plan interfere
in any way with the right of the Employer to at any time reassign an Employee to
a different job, change the compensation of the Employee or terminate the
Employee’s employment for any reason.
9.5    Nontransferability.
Notwithstanding any other provision of this Plan to the contrary, the benefits
payable under the Plan may not be subject to voluntary or involuntary
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant or such other person,
other than pursuant to the laws of descent and distribution, without the consent
of the Company.
9.6    Successors.
The Company and its affiliates shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and its affiliates
(taken as a whole) expressly to assume and agree to perform under the terms of
the Plan in the same manner and to the same extent that the Company and its
affiliates would be required to perform if no such succession had taken place
(provided that such a requirement to perform which arises by operation of law
shall be deemed to satisfy the requirements for such an express assumption and
agreement), and in such event the Company and its affiliates (as constituted
prior to such succession) shall have no further obligation under or with respect
to the Plan.
9.7    Headings and Captions.
The headings and captions herein are provided for reference and convenience
only. They shall not be considered as part of the Plan and shall not be employed
in the construction of the Plan.
9.8    Gender and Number.
Where the context admits, words in any gender shall include any other gender,
and, except where clearly indicated by the context, the singular shall include
the plural and vice-versa.
9.9    Nonalienation of Benefits.
None of the payments, benefits or rights of any Participant shall be subject to
any claim of any creditor of any Participant and, in particular, to the fullest
extent permitted by law, all such payments, benefits and rights shall be free
from attachment, garnishment (if permitted under applicable law), trustee’s
process, or any other legal or equitable process available to any creditor of
such


17



--------------------------------------------------------------------------------




Participant. No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he or
she may expect to receive under this Plan.
9.10    Governing Law.
Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to its conflict of law provisions. If any
provision of this Plan shall be held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan.
ARTICLE X    
STATEMENT OF ERISA RIGHTS
As a Participant in the Plan, each Participant is entitled to certain rights and
protections under ERISA. ERISA provides that all Participants shall be entitled
to:
10.1    Receive Information About the Plan and Benefits.
Examine, without charge, at the Administrator’s office, all documents governing
the Plan.
Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan and an updated summary plan description. The
Administrator may make a reasonable charge for the copies.
10.2    Prudent Actions by Plan Fiduciaries.
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants and beneficiaries. No one,
including a Participant’s Employer or any other person, may fire such
Participant or otherwise discriminate against a Participant in any way to
prevent such Participant from obtaining a welfare benefit or exercising such
Participant’s rights under ERISA. However, this rule neither guarantees
continued employment, nor affects the Company’s right to terminate a
Participant’s employment for other reasons.
10.3    Enforce Participant Rights.
If a Participant’s claim for a benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents and does not
receive them within 30 days, such Participant may file suit in a Federal court.
In such a case, the court may require the Administrator to provide the materials
and pay such Participant up to $110 a day until Participant receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If a Participant has a claim for benefits which is
denied or ignored, in whole or in part, such Participant may file suit in a
state or Federal court. If a Participant is discriminated against for asserting
such Participant’s rights, such Participant may seek assistance from the U.S.
Department of Labor, or may file suit in a


18



--------------------------------------------------------------------------------




Federal court. The court will decide who should pay court costs and legal fees.
If a Participant is successful the court may order the person such Participant
has sued to pay these costs and fees. If a Participant loses, the court may
order such Participant to pay these costs and fees, for example, if it finds
such Participant’s claim is frivolous.
10.4    Assistance with Participant Question.
If a Participant has any questions about the Plan, such Participant should
contact the Administrator. If a Participant has any questions about this
statement or about such Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Administrator, such Participant
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in such Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about such Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
ARTICLE XI    
SUMMARY INFORMATION
Name of Plan: The name of the plan under which benefits are provided is The AES
Corporation Amended and Restated Executive Severance Plan.
Plan Number: 503
Plan Sponsor: The Sponsor of the Plan is:
The AES Corporation
4300 Wilson Boulevard, Suite 1100
Arlington, Virginia 22203
Plan Administrator: The Administrator of the Plan is:
The Compensation Committee of the Board of Directors of The AES Corporation
4300 Wilson Boulevard, Suite 1100
Arlington, Virginia 22203
Employer Identification Number: The Employer Identification Number (EIN)
assigned to the Plan Sponsor by the Internal Revenue Service is 54-1163725.
Type of Plan: Severance Pay Employee Welfare Benefit Plan.
Type of Administration: The Plan is self-administered.
Funding: Benefits payable under the Plan are provided from the general assets of
the Company.
Agent for Service of Legal Process: For disputes arising under the Plan, service
of legal process may be made upon the Executive Vice President, General Counsel
and Corporate Secretary of the Company.
Plan Year: The Plan’s fiscal records are kept on a calendar year basis (January
1 to December 31).


19



--------------------------------------------------------------------------------




The AES Corporation Amended and Restated Executive Severance Plan has been duly
executed by the undersigned on this 4th day of August, 2017.
The AES Corporation




By:    /s/ Brian A. Miller    
Brian A. Miller
Executive Vice President, General Counsel and     Corporate Secretary






20



--------------------------------------------------------------------------------






APPENDIX A
CHIEF EXECUTIVE OFFICER
BENEFIT SCHEDULE


The Chief Executive Officer shall receive the severance benefits outlined in the
Plan document, except as otherwise modified or provided in this Benefit
Schedule.


A.Definitions. The following definitions apply to this Benefit Schedule and
shall override any contrary (or duplicative) terms of the Plan as they relate
solely to the Chief Executive Officer.


“Cause” means:


(a)the willful and continued failure by the Chief Executive Officer to
substantially perform his duties with the Company (other than any such failure
resulting from the Chief Executive Officer's incapability due to physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination by the Chief Executive Officer for Good Reason), after
demand for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes that the Chief Executive
Officer has not substantially performed his duties; or
(b)the willful engaging by the Chief Executive Officer in misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise
(including, but not limited to, conduct that constitutes a violation of Article
V of the Plan). No act, or failure to act, on the Chief Executive Officer's part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company.
Notwithstanding the foregoing, the Chief Executive Officer shall not be deemed
to have been terminated for Cause without:
1.reasonable notice from the Board to the Chief Executive Officer setting forth
the reasons for the Company's intention to terminate for Cause; and
2.delivery to the Chief Executive Officer of a Notice of Termination, which
shall include a resolution duly adopted by the affirmative vote of two-thirds or
more of the Board then in office (excluding the Chief Executive Officer) at a
meeting of the Board called and held for such purpose, and at which the Chief
Executive Officer, together with his counsel, is given an opportunity to be
heard, finding that in the good faith opinion of the Board, the Chief Executive
Officer was guilty of the conduct and specifying the particulars thereof in
detail. “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision relied upon in the Plan and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Chief Executive Officer’s employment.
“Disability” means that the Chief Executive Officer is unable, due to physical
or mental incapacity, to substantially perform his full time duties and
responsibilities for a period of six (6) consecutive months (as determined by a
medical doctor selected by the Company and the Chief Executive Officer). If the
parties cannot agree on a medical doctor for purposes of such determination,


21



--------------------------------------------------------------------------------




each party shall select a medical doctor and the two doctors shall select a
third who shall be the approved doctor for this purpose.
“Good Reason” or “Good Reason Termination” means, without the Chief Executive
Officer's written consent, the voluntary Separation From Service of the Chief
Executive Officer due to any of the following events: (a) the failure of the
Company to have any successor to all or substantially all of the business and/or
assets of the Company expressly assume and agree to perform the Plan in
accordance with Section 9.6 of the Plan; (b) following a Change in Control, the
relocation of the Chief Executive Officer's principal place of employment to a
site outside of the metropolitan area of the Chief Executive Officer's principal
place of employment; (c) following a Change in Control, any material adverse
change in the Chief Executive Officer's overall responsibilities, duties and
authorities from those then in place immediately prior to such Change in
Control; and (d) following a Change in Control, the failure by the Company to
continue the Chief Executive Officer's participation in a long-term cash or
equity award or equity-based grant program (or in a comparable substitute
program) on a basis not materially less favorable than that provided to the
Chief Executive Officer immediately prior to such Change in Control.
For purposes of any determination regarding the existence of Good Reason
following a Change in Control, any good faith claim by the Chief Executive
Officer that Good Reason exists shall be presumed to be correct unless the
Company establishes by clear and convincing evidence that Good Reason does not
exist. In order for the Chief Executive Officer to terminate for Good Reason,
(i) the Chief Executive Officer must notify the Board, in writing, within ninety
(90) days of the event constituting Good Reason of the Chief Executive Officer's
intent to terminate employment for Good Reason, that specifically identifies in
reasonable detail the manner of the Good Reason event, (ii) the event must
remain uncorrected for thirty (30) days following the date that the Chief
Executive Officer notifies the Board in writing of the Chief Executive Officer’s
intent to terminate employment for Good Reason (the “Notice Period”), and (iii)
the termination date must occur within sixty (60) days after expiration of the
Notice Period.


22



--------------------------------------------------------------------------------




B.
Separation Payments.



(1)Termination by Chief Executive Officer for Good Reason or by the Company
(Other than due to Death or Disability, or for Cause). If the Chief Executive
Officer Separates From Service on account of an involuntary termination by the
Company (other than due to death or Disability or for Cause), or the Chief
Executive Officer Separates From Service for Good Reason, the Chief Executive
Officer shall be entitled to (a) Annual Compensation through the Termination
Date, (b) a Pro Rata Bonus (as defined below), and (c) a severance payment
within ten (10) days following the Chief Executive Officer’s Termination Date
(or, if later, the date the Chief Executive Officer has provided a release in
accordance with Section 3.1 of the Plan), consisting of a cash lump sum payment
equal to the product of (i) two (2) and (ii) the sum of (A) the Chief Executive
Officer’s Annual Compensation, and (B) the Chief Executive Officer's Bonus.


(2)Upon Termination due to Disability. If the Chief Executive Officer Separates
From Service on account of Disability, and subject to the execution of a release
in accordance with Section 3.1 of the Plan, the Chief Executive Officer shall
receive the following: (a) disability benefits in accordance with the terms of
the long-term disability program then in effect for senior Executive Officers of
the Company, (b) Annual Compensation through the Termination Date or, if
earlier, the end of the month immediately preceding the month in which such
disability benefits commence, and (c) to the extent earned and at the time
bonuses are customarily paid to senior Executive Officers in accordance with the
terms of the Performance Incentive Plan (or any successor plan), a bonus for the
year in which the Separation From Service occurs in an amount equal to the Chief
Executive Officer’s annual bonus for such year, multiplied by a fraction, the
numerator of which is the number of days during such year that the Chief
Executive Officer was employed by the Company and the denominator which is 365
(the “Pro Rata Bonus”).


(3)Upon Termination due to Death. If the Chief Executive Officer Separates From
Service on account of death, the Chief Executive Officer’s designated
beneficiary shall receive (a) Annual Compensation through the Termination Date
and (b) the Pro Rata Bonus. If the Chief Executive Officer has not made a valid
beneficiary designation at the time of his or her death, such payments will be
paid to the Chief Executive Officer’s surviving spouse, or if none, to the Chief
Executive Officer’s estate.


C.Continuation of Certain Welfare Benefits.


(1)If the Chief Executive Officer Separates From Service on account of an
involuntary termination by the Company (other than due to death or Disability or
for Cause), or the Chief Executive Officer Separates From Service for Good
Reason, the Chief Executive Officer shall be entitled to participate in the
following welfare and other benefits for the twenty-four (24) month period
immediately following the Chief Executive Officer’s Termination Date as follows:




23



--------------------------------------------------------------------------------




(a)Medical/Dental/Vision Benefits. If the Chief Executive Officer elects COBRA
Continuation Coverage, he shall continue to participate in all medical, dental
and vision insurance plans he was participating in on his Termination Date. If,
however, any such plan does not permit his continued participation following the
end of the COBRA Continuation Period (as defined below), then the Company will
reimburse the Chief Executive Officer for the actual cost to the Chief Executive
Officer of any individual health insurance policy obtained by the Chief
Executive Officer. To the extent such benefits are available under the
above-referenced plans and the Chief Executive Officer had coverage immediately
prior to the Separation From Service, such continuation of benefits for the
Chief Executive Officer shall also cover the Executive’s dependents for so long
as the Chief Executive Officer is receiving benefits under this subsection (a).
The provisions of Section 4.2.2 and 4.2.4 of the Plan shall also apply. “COBRA
Continuation Period” means the continuation period for medical, dental and
vision insurance to be provided under the terms of the Plan and herein which
shall commence on the first day of the calendar month following the month in
which the Termination Date falls and generally shall continue for an 18-month
period.


(b)Outplacement Services. The Chief Executive Officer shall be eligible to
receive outplacement services, as set forth in Section 4.3 of the Plan.


(c)Reimbursement Limitations. Reimbursement under subsections (a) and (b) above
will be available only to the extent that (i) such expense is actually incurred
for any particular calendar year and is reasonably substantiated; (ii)
reimbursement shall be made no later than the end of the calendar year following
the year in which such expense is incurred by the Chief Executive Officer; and
(iii) no reimbursement will be provided for any expense incurred following the
twenty-four (24) month anniversary of the Separation From Service or for any
expense which relates to insurance coverage after such date.


(d)Offset. Benefits or payments otherwise received under Sections B or C hereof
shall be reduced to the extent benefits of the same type are received or made
available to the Chief Executive Officer by a subsequent employer during the
twenty-four (24) month period following the Termination Date (and any such
benefits received or made available to the Chief Executive Officer shall be
reported to the Company by the Chief Executive Officer).


D.Change in Control Payments.


If the Chief Executive Officer has a Separation From Service on account of an
involuntary termination by the Company (other than for Cause or Disability or
due to death), or if the Chief Executive Officer has a Separation From Service
for Good Reason, in either case within two (2) years following a Change in
Control, then (i) the Chief Executive Officer shall receive the payments set
forth in Section B(1) above, except that the two (2) times multiplier shall be
increased to three (3) and (ii) the Chief Executive Officer shall receive the
benefits set forth in Section C above except the twenty-four (24) month benefit
continuation period set forth in Section C(1)(a) and C(1)(c) above shall be
increased to thirty-six (36) months.












24



--------------------------------------------------------------------------------




E.Tax Provision.


(1)Notwithstanding anything in the Plan to the contrary, in the event that it
shall be determined that any compensation, payment or benefit (including any
accelerated vesting of options or other equity awards) made or provided, or to
be made or provided, by the Company (or any successor thereto or affiliate
thereof) to or for the benefit of the Chief Executive Officer, whether pursuant
to the terms of this Plan, any other agreement, plan, program or arrangement of
or with the Company (or any successor thereto or affiliate thereof) or otherwise
(a “Payment”), will be subject to the excise tax imposed by Section 4999 of the
Code or any comparable tax imposed by any replacement or successor provision of
United States tax law, then the Company will apply a limitation on the Payment
amount as set forth in clause (a) below (a “Parachute Cap”), unless the
provisions of clause (b) below apply.


(a)If clause (b) does not apply, the aggregate present value of the Payments
under this Plan (“Plan Payments”) shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Plan Payments without
causing any Payment to be subject to the limitation of deduction under Section
280G of the Code or the imposition of any excise tax under Section 4999 of the
Code. For purposes of this clause (a), “present value” shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event that it is
determined that the amount of the Plan Payments will be reduced in accordance
with this clause (a), the Plan Payments shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Chief Executive Officer. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where more than one payment has the same value for this
purpose and they are payable at different times, they will be reduced on a
pro-rata basis.


(b)It is the intention of the parties that the Parachute Cap apply only if
application of the Parachute Cap is beneficial to the Chief Executive Officer.
Therefore, if the net amount that would be retained by the Chief Executive
Officer under this Agreement without the Parachute Cap, after payment of any
excise tax under Section 4999 of the Code or any other applicable taxes by the
Chief Executive Officer, exceeds the net amount that would be retained by the
Chief Executive Officer with the Parachute Cap, then the Company shall not apply
the Parachute Cap to the Chief Executive Officer’s payments.


(2)All determinations to be made under this Section E shall be made by a
nationally recognized independent public accounting firm selected by the Company
(“Accounting Firm”), which Accounting Firm shall provide its determinations and
any supporting calculations to the Company and the Chief Executive Officer
within ten days of the Termination Date. Any such determination by the
Accounting Firm shall be binding upon the Company and the Chief Executive
Officer.


(3)All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section E shall be borne solely by the
Company.


F.
Miscellaneous.



(1)The Chief Executive Officer shall not be entitled to any benefits and
payments associated with an Involuntary Termination (as defined and provided for
in the Plan) and the definition of Ineligible Termination shall not apply.


25



--------------------------------------------------------------------------------






(2)Section 2.3 of the Plan shall not apply to the Chief Executive Officer.


(3)Section 4.2.1 and Section 4.2.3 of the Plan shall not apply to the Chief
Executive Officer.


(4)For the Chief Executive Officer, the Non-Competition Period under Article V
of the Plan applies while the Chief Executive Officer is employed with the
Company and for a period of twenty-four months after the Termination Date.


(5)The number “365” in Section 5.5(c) of the Plan, in the case of the Chief
Executive Officer, shall be replaced with “730” and the reference to “first
anniversary” shall be replaced with “second anniversary.”


26



--------------------------------------------------------------------------------






APPENDIX B
EXECUTIVE BENEFIT SCHEDULE


The Board and/or Administer shall designate and approve from time to time those
Eligible Executives, other than the Chief Executive Officer, who shall receive
the severance benefits outlined in this Plan and under this Benefit Schedule
(collectively, the “Appendix B Executives” and individually, an “Appendix B
Executive”).


A.Definitions. The following definitions apply to this Benefit Schedule and
override any contrary (or duplicative) terms of the Plan as they relate to the
Appendix B Executives. If not otherwise stated in this Benefit Schedule, the
terms of the Plan apply.


“Good Reason” or “Good Reason Termination” means, without an Appendix B
Executive’s written consent, the voluntary Separation From Service (other than
due to death or Disability, or for Cause) of an Appendix B Executive due to any
of the following events following a Change in Control: (a) the relocation of an
Appendix B Executive’s principal place of employment to a location that is more
than 50 miles from the principal place of employment in effect immediately prior
to such Change in Control; (b) a material diminution in the duties or
responsibilities of an Appendix B Executive from those in place immediately
prior to such Change in Control; (c) a material reduction in the base salary or
annual incentive opportunity of an Appendix B Executive from what was in place
immediately prior to such Change in Control; and (d) the failure of any
successor entity to the Company following a Change in Control to assume the
Plan, as in effect immediately prior to such Change in Control.
In order for an Appendix B Executive to terminate for Good Reason, (i) an
Appendix B Executive must notify the Board, in writing, within ninety (90) days
of the event constituting Good Reason of the Appendix B Executive’s intent to
terminate employment for Good Reason, that specifically identifies in reasonable
detail the manner of the Good Reason event, (ii) the event must remain
uncorrected for thirty (30) days following the date that an Appendix B Executive
notifies the Board in writing of the Appendix B Executive’s intent to terminate
employment for Good Reason (the “Notice Period”), and (iii) the termination date
must occur within sixty (60) days after expiration of the Notice Period.
B.Separation Payments.


If an Appendix B Executive Separates From Service on account of an Involuntary
Termination, an Appendix B Executive shall be entitled to (i) Annual
Compensation through the Termination Date, (ii) Pro Rata Bonus (as defined
below), and (iii) a severance payment within ten (10) days following the
Appendix B Executive’s Termination Date (or, if later, the date the Appendix B
Executive has provided a release in accordance with Section 3.1 of the Plan)
consisting of a cash lump sum payment equal to the product of (A) one (1) and
(B) the sum of (1) the Appendix B Executive’s Annual Compensation, and (2) the
Appendix B Executive’s Bonus.




27



--------------------------------------------------------------------------------




The term “Pro Rata Bonus” means, to the extent earned and at the time bonuses
are customarily paid to senior executive officers in accordance with the terms
of the Performance Incentive Plan (or any successor plan), a bonus for the year
in which the Separation From Service occurs equal to the respective Appendix B
Executive's annual bonus for such year, multiplied by a fraction, the numerator
of which is the number of days during such year that the Appendix B Executive
was employed by the Company and the denominator which is 365.
C.Continuation of Certain Welfare Benefits.


(a)If an Appendix B Executive Separates From Service on account of an
Involuntary Termination, the Appendix B Executive shall be entitled to
participate in the health and welfare benefits described in Section 4.2.1 of the
Plan for the twelve (12) month period immediately following an Appendix B
Executive’s Termination Date.


(b)An Appendix B Executive shall be eligible to receive outplacement services,
as set forth in Section 4.3 of the Plan.


(c)Reimbursement under subsections (a) and (b) above, if applicable, will be
available only to the extent that (1) such expense is actually incurred for any
particular calendar year and is reasonably substantiated; (2) reimbursement, if
applicable, shall be made no later than the end of the calendar year following
the year in which such expense is incurred by an Appendix B Executive; and (3)
no reimbursement, if applicable, will be provided for any expense incurred
following the twelve (12) month anniversary of the Separation From Service or
for any expense which relates to insurance coverage after such date.


D.Change in Control Payments.


If an Appendix B Executive has a Separation From Service (i) on account of an
Involuntary Termination or (ii) for Good Reason, in either case within two (2)
years following a Change in Control, then (a) such Appendix B Executive shall
receive the payments set forth in Section B above, except that the one (1) times
multiplier shall be increased to two (2) and (b) such Appendix B Executive shall
receive the benefits set forth in Section C above, except the twelve (12) month
benefit continuation period set forth in Section C(a) and C(c) above shall be
increased to eighteen (18) months.
E.Tax Provisions.


(a)Notwithstanding anything in the Plan to the contrary, in the event that it
shall be determined that any compensation, payment or benefit (including any
accelerated vesting of options or other equity awards) made or provided, or to
be made or provided, by the Company (or any successor thereto or affiliate
thereof) to or for the benefit of an Appendix B Executive, whether pursuant to
the terms of this Plan, any other agreement, plan, program or arrangement of or
with the Company (or any successor thereto or affiliate thereof) or otherwise (a
“Payment”), will be subject to the excise tax imposed by Section 4999 of the
Code or any comparable tax imposed by any replacement or successor provision of
United States tax law, then the Company will apply a limitation on the Payment
amount as set forth in clause (i) below (a “Parachute Cap”), unless the
provisions of clause (ii) below apply.




28



--------------------------------------------------------------------------------




1.If clause (ii) does not apply, the aggregate present value of the Payments
under this Plan (“Plan Payments”) shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Plan Payments without
causing any Payment to be subject to the limitation of deduction under Section
280G of the Code or the imposition of any excise tax under Section 4999 of the
Code. For purposes of this clause (i), “present value” shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event that it is
determined that the amount of the Plan Payments will be reduced in accordance
with this clause (i), the Plan Payments shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Appendix B Executive. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where more than one payment has the same value for this
purpose and they are payable at different times, they will be reduced on a
pro-rata basis.


2.It is the intention of the parties that the Parachute Cap apply only if
application of the Parachute Cap is beneficial to an Appendix B Executive.
Therefore, if the net amount that would be retained by an Appendix B Executive
under this Agreement without the Parachute Cap, after payment of any excise tax
under Section 4999 of the Code or any other applicable taxes by an Appendix B
Executive, exceeds the net amount that would be retained by an Appendix B
Executive with the Parachute Cap, then the Company shall not apply the Parachute
Cap to the Appendix B Executive’s payments.


(b)All determinations to be made under this Section E shall be made by a
nationally recognized independent public accounting firm selected by the Company
(“Accounting Firm”), which Accounting Firm shall provide its determinations and
any supporting calculations to the Company and the Appendix B Executive within
ten days of the Termination Date. Any such determination by the Accounting Firm
shall be binding upon the Company and the Appendix B Executive.


(c)All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section E shall be borne solely by the
Company.




29



--------------------------------------------------------------------------------






Exhibit A


THE AES CORPORATION
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN


Executive Acknowledgment and Agreement


I hereby agree to the terms and conditions of The AES Corporation Amended and
Restated Executive Severance Plan, as in effect on the date set forth below and
as may be further amended from time to time ("Plan"), including but not limited
to the post-termination restrictive covenants described in Article V of the
Plan. I understand that pursuant to my agreement to be covered under the Plan,
as indicated by my signature below, the terms of the Plan will exclusively
govern all subject matter addressed by the Plan and I understand that the Plan
supersedes and replaces, as applicable, any and all agreements, plans, policies,
guidelines or other arrangements with respect to the subject matter covered
under the Plan.


Dated:        ____________________


EXECUTIVE




_____________________________
Name:




30



--------------------------------------------------------------------------------






THE AES CORPORATION
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN
List of Participating Employers


The Administrator maintains a list of Participating Employers






31

